By the COURT.
Ejectment. The defendant pleaded the statute of limitations. . The land in controversy is a strip of land, about two and one-half feet wide, of lot 8, adjoining the west half of lot 7. The plaintiff proved paper title to lot 8. The defendant proved paper title to the west half of lot T, and gave evidence tending to show that he and his grantors of the said west half of lot 7 had been in the continued adverse possession of the- strip for some twenty years. The court below found in favor of defendant. It was competent for the defendant to prove by parol the continued occupation of the strip by himself and his grantors of the west half of lot 7: Sedg. & W. Trial Title Land, 537. There is evidence to sustain the findings as to adverse possession.
Judgment and order affirmed.